ON MOTION
ORDER
Turner Construction Co., Inc. moves without opposition to modify the trial court’s protective order to bring Brian G. Walsh within its terms. The United States moves to reform the caption.
We treat the United States’ motion as a motion to dismiss its appeal. The United States also indicates that it does not intend to participate as an appellee in this appeal. Because the United States was a party in the trial court, we keep it in the caption in this appeal but identify it only as a defendant in the caption. Fed. R.App. P. 12(a).
Accordingly,
It Is OrdeRed That:
(1) The motions are granted. The revised official caption is reflected above.
(2) Appeal 2010-5158 is dismissed. All parties shall bear their own costs related to 2010-5158.